DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Applicant(s) Response to Office Action
The response filed on 6/22/2022 has been entered and made of record.
Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 6/22/2022 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 

Response to Amendment/Remarks
Claims 1, 3-4, 12, 14, and 16 have been amended.  Claims 1-16 remain pending in the application.

Applicant's remarks and/or amendments to claims have overcome the claim objections set forth and are accordingly withdrawn.  Applicant has amended the claims previously identified as invoking 35 USC 112(f) such that they and no other claims currently invoke 35 USC 112(f).  Applicant has entered replacement drawings, which are acceptable.  

Applicant's remarks have been fully considered.  The examiner, respectfully, finds these remarks unpersuasive.  Remarks Pg. 7 Ln. 1-19 are related to issues resolved above.  Remarks Pg. 7 Ln. 20 – Pg. 9 Ln. 7 appear to summarize some of the teaches of the cited prior art.  In remarks, Pg. 8 Ln. 24, applicant notes that Kurupati is commonly owned, however, which is a moot point, since Kurupati is available as prior art in the current application.  
	In remarks Pg. 9 Ln. 8 – Pg. 11 Ln. 4 applicant begins to make a piecemeal rebuttal of the examiner’s rejection.  The essence of the argument is made in Remarks Pg. 10 Ln. 9-18 where the applicant appears to create a new legal standard where limitations beginning with an indentation and ending with a semicolon must be taught by a single reference.  Applicant makes reference to several court cases to support this claim. 
	Regarding this, the examiner also presents various caselaw as provided by the MPEP also useful in the following discussion.  MPEP 2141 “Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103” expresses that “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations.  The ‘mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness’”.  Within this chapter regarding a person of ordinary skill, the MPEP states, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton”. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).  Finally, MPEP 2141.03 “Level of Ordinary Skill in the Art” states, “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention”. 
	In the current subject matter, applying artificial intelligence to the detection of malicious actors, we find that the level of ordinary skill in this particular art, sufficient skill is required by one of ordinary skill to operate in this intellectual space.  It is by this standard as set out by the MPEP that the claims have been rejected.  
	Remarks, Pg. 11 Ln. 5-20 attempt to rebut the motivation to combine the references.  The motivation to combine used by the examiner was originally provided by the supreme court in the KSR decision and is deemed sufficient for the current claims. 
	Remarks Pg. 11 Ln. 21- Pg. 12 Ln. 17 summarize the purported deficiencies of the existing 35 USC 103 rejection.  	
	Remarks Pg. 12 ln. 18-26 make conclusory statements regarding the previous arguments and as demonstrated above are not persuasive. 
	Remarks Pg. 12 Ln. 27 – Pg. 13 Ln. 18 apply piecemeal analysis to attempt to rebut the teachings of Chen which were used to teach a very limited portion of the instant claims.  
	Remarks Pg. 13 ln. 19-23 make conclusory statements regarding the previous arguments and as demonstrated above are not persuasive. 
	Examiner thanks the applicant for their remarks.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2019/0166141 A1), in view of Kurupati (US 2017/0293748 A1) in view of Zhang et al. (“Generalized Cross Entropy Loss for Training Deep Neural Networks with Noisy Labels”, 05-2018, 32nd Conference on Neural Information Processing Systems, NeurIPS 2018, pg 1-7).
Regarding claims 1 and 12, Xu teaches:
“A method to detect and distinguish traffic in a network operating environment, (Xu, Fig. 5, ¶ 179-180 teaches a processor and a memory to execute instructions to detect bot and human behavior) comprising: 	generating a neural network model (Xu, ¶ 153-154 discloses generating a network model using supervised deep learning) by: 	receiving a first set of data representing current transactions (Xu, ¶ 25-26, 80-81, and 153-154, multiple current requests and their parameters are received and used to build a model); 	receiving a second set of data representing transactions previously verified as being associated with human traffic (Xu, ¶ 25-26, 80-81, and 153-154, requests and their parameters which are known to be human requests are received to build the model); 	labeling each transaction in the first set of data with a first score indicative of a bot (Xu, ¶ 4-5, 78-80, 84-85, 153-154 and 174 disclose labeling the datasets has bot/automation or human requests); 	labeling each transaction in the second set of data with s second score indicative of a human (Xu, ¶ 4-5, 78-80, 84-85, 153-154 and 174 disclose labeling the datasets has bot/automation or human requests); 	training a neural network using the first and second sets of data and the first and second scores (Xu, ¶ 74-80, 84-85, 147, 153-154, 169, and 174 teach training the neural network using the labeled bot and human requests and their corresponding scores demonstrating the likelihood that a request is a bot); and 	using the neural network model to discriminate traffic in the network operating environment as being either bot or human (Xu, ¶ 167-170, and 174-175, the model is used to determine if requests are automation/bot or genuine)”.
	Xu does not, but in related art, Kurupati teaches:
	“without regard to a determination that the transaction is a bot (Kurupati, ¶ 23, and 27-30 teaches predictor stage that scores a sample without deciding whether the sample is human or bot)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Xu and Kurupati, to modify the neural network bot detection and mitigation system of Xu to include the sample prediction method as taught in Kurupati.  The motivation to do so constitutes applying a known technique to known devices and/or method ready for improvement to yield predictable results.
	Xu in view of Kurupati does not, but in related art, Zhang teaches:
	following the training, determining whether the neural network converges; upon a determination that the neural network converges, outputting the neural network model (Zhang, Pg. 3-7, discloses a method and algorithm to iteratively process a neural network by pruning labels in the training set and determining if the model converges.  If this model converges, the resultant model is output); 	upon a determination that the neural network does not converge, pruning one or more transactions from the first set of data that, based on a given threshold, cannot be discriminated from transactions in the second set of data (Zhang, Pg. 3-7, discloses a method and algorithm to iteratively process a neural network by pruning labels when necessary based on a threshold argument in the training set and determining if the model converges.  If this model converges, the resultant model is output); and repeating the training until either the neural network converges and the neural network model is output (Zhang, Pg. 3-7, discloses a method and algorithm to iteratively process a neural network by pruning labels in the training set and determining if the model converges.  If this model converges, the resultant model is output).	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Xu, Zhang, and Kurupati, to modify the neural network bot detection and mitigation system of Xu and Kurupati to include the method to prune labeled samples as taught in Zhang.  The motivation to do so constitutes applying a known technique to known devices and/or method ready for improvement to yield predictable results.
 	
Regarding claim 6, Xu in view of Kurupati in view of Zhang teaches:
“The method as described in claim 1 (Xu in view of Kurupati in view of Zhang teaches the limitations of the parent claim as discussed above) wherein the traffic in the network operating environment is directed to a website (Xu, ¶ 160-161 teaches checking website requests)”.
Regarding claim 7, Xu in view of Kurupati in view of Zhang teaches:
“The method as described in claim 1 (Xu in view of Kurupati in view of Zhang teaches the limitations of the parent claim as discussed above) wherein the first set of data is collected by instrumenting a client to collect and forward fingerprint and telemetry as the client interacts with the website (Xu, ¶ 160-161 and 84-87 teaches client device sending behavior information and preprocessing the information such that it can be input into the machine learning environment)”.

Regarding claim 8, Xu in view of Kurupati in view of Zhang teaches:
“The method as described in claim 1 (Xu in view of Kurupati in view of Zhang teaches the limitations of the parent claim as discussed above) further including updating the neural network model as additional first set of data is received (Karaputi, ¶ 23 and 35 discloses continuous sampling and updating of the neural network)”.

Regarding claim 9, Xu in view of Kurupati in view of Zhang teaches:
“The method as described in claim 1 (Xu in view of Kurupati in view of Zhang teaches the limitations of the parent claim as discussed above) wherein training the neural network includes applying a cost/loss function (Xu, Abstract, ¶ 74 discloses cost and loss functions)”.

Regarding claim 10, Xu in view of Kurupati in view of Zhang teaches:
“The method as described in claim 9 (Xu in view of Kurupati in view of Zhang teaches the limitations of the parent claim as discussed above) wherein the cost/loss function attempt to minimize loss/error for each training sample in the first set of data (Xu, Abstract, ¶ 74 discloses cost and loss functions to minimize error as part of a typical neural network)”.

Regarding claim 11, Xu in view of Kurupati in view of Zhang teaches:
“The method as described in claim 1 (Xu in view of Kurupati in view of Zhang teaches the limitations of the parent claim as discussed above) wherein the first set of data is a mix of human and bot transactions (Karaputi, ¶ 23 and 35 discloses receiving samples that are a combination of human and bot activity)”.

Regarding claim 13, Xu in view of Kurupati in view of Zhang teaches:
“The apparatus as described in claim 12 (Xu in view of Kurupati in view of Zhang teaches the limitations of the parent claim as discussed above) wherein the program code is configured to update the neural network model upon receipt of additional first set of data representing current transactions (Karaputi, ¶ 23 and 35 discloses continuous sampling and updating of the neural network)”.
Claim(s) 2-4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Kurupati in view of Zhang in view of Luo et al. (US 2021/0312289 A1).
Regarding claim 2, Xu in view of Kurupati in view of Zhang teaches:
“The method as described in claim 1 (Xu in view of Kurupati in view of Zhang teaches the limitations of the parent claim as discussed above)”.
Xu in view of Kurupati in view of Zhang does not, but in related art, Luo teaches:
 “further including normalizing the first and second sets of data prior to labeling (Luo, ¶ 3 discloses normalizing the input data between 0 and 1)”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Xu, Zhang, Luo, and Kurupati, to modify the neural network bot detection and mitigation system of Xu, Zhang, and Kurupati to include the method to normalize samples as taught in Luo.  The motivation to do so constitutes applying a known technique to known devices and/or method ready for improvement to yield predictable results.
Regarding claim 3, Xu in view of Kurupati in view of Zhang in view of Luo teaches:
“The method as described in claim 2 (Xu in view of Kurupati in view of Zhang in view of Luo teaches the limitations of the parent claim as discussed above) wherein the first score is a "1" and the second score is a "0." (Luo, ¶ 3 discloses normalizing the input data between 0 and 1 which would correspond to either the bot or human traffic disclosed above.  Further, one of ordinary skill would appreciate that the selection of 0 or 1 for either case is completely arbitrary and does not affect the outcome of the classifier.  The instant specification also notes this)”.

Regarding claim 4, Xu in view of Kurupati in view of Zhang in view of Luo teaches:
“The method as described in claim 2 (Xu in view of Kurupati in view of Zhang in view of Luo teaches the limitations of the parent claim as discussed above)  wherein the first score is a "0" and the second score is a "1." (Luo, ¶ 3 discloses normalizing the input data between 0 and 1 which would correspond to either the bot or human traffic disclosed above.  Further, one of ordinary skill would appreciate that the selection of 0 or 1 for either case is completely arbitrary and does not affect the outcome of the classifier.  The instant specification also notes this)”.

Claim(s) 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Kurupati in view of Zhang in view of Zhang (US 2020/0045063 A1) hereinafter Zhang-2.

Regarding claim 5, Xu in view of Kurupati in view of Zhang teaches:
“The method as described in claim 1 (Xu in view of Kurupati in view of Zhang teaches the limitations of the parent claim as discussed above)”.
Xu in view of Kurupati in view of Zhang does not, but in related art, Zhang-2 teaches:
 “further including determining whether the first set of data has a sufficient number of samples (Zhang-2, ¶ 56 discloses verifying that a machine learning process has a sufficient number of samples before retraining)”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Xu, Zhang, Zhang-2, and Kurupati, to modify the neural network bot detection and mitigation system of Xu, Zhang, and Kurupati to include the method verify that there are sufficient samples for learning as taught in Zhang-2.  The motivation to do so constitutes applying a known technique to known devices and/or method ready for improvement to yield predictable results. 
Claim(s) 14 and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Chen et al. (US 2021/0200993 A1) in view of Kurupati.
Regarding claim 14, Xu teaches:
“A distributed computing system, comprising: 	machines and associated software processes (Xu, ¶ 21, a plurality of automation detection computing devices 112) configured to train a neural network model using a first set of data labeled as bot traffic (Xu, ¶ 4-5, 78-80, 84-85, 153-154 and 174 disclose labeling the datasets has bot/automation or human requests), and a second set of data labeled as human traffic (Xu, ¶ 4-5, 78-80, 84-85, 153-154 and 174 disclose labeling the datasets has bot/automation or human requests), the second set of data having been previously determined to be representative of actual human transactions (Xu, ¶ 4-5, 78-80, 84-85, 153-154 and 174 disclose labeling the datasets has bot/automation or human requests); 	machines and associated software processes configured to use the trained neural network model to discriminate traffic as being either bot traffic or human traffic (Xu, ¶ 167-170, and 174-175, the model is used to determine if requests are automation/bot or genuine)”.
Xu does not, but in related art, Chen ¶ 71 teaches “artificially labeled” training data as part of the training corpus to create the model.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Xu and Chen, to modify the neural network bot detection and mitigation system of Xu to include the use of false labels to create a neural network model as taught in Chen.  The motivation to do so constitutes applying a known technique to known devices and/or method ready for improvement to yield predictable results.
Xu in view of Chen does not, but in related art, Kurupati teaches:
wherein the trained neural network model is updated as additional data comprising the first set of data is received (Karaputi, ¶ 23 and 35 discloses continuous sampling and updating of the neural network)”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Xu, Chen, and Kurupati, to modify the neural network bot detection and mitigation system of Xu to include the sample prediction and continuous update method as taught in Kurupati.  The motivation to do so constitutes applying a known technique to known devices and/or method ready for improvement to yield predictable results.
Regarding claim 16, Xu in view of Chen in view of Kurupati teaches:
“The distributed computing system as described in claim 14 further including machines and associated software processes to take a given mitigation action upon a determination that the traffic is a bot attack (Xu, ¶ 174-176, the model is used to determine if requests are automation/bot or genuine and takes mitigating actions such as blocking the request)”.
Claim(s) 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Chen in view of Kurupati in view of Zhang.
Regarding claim 15, Xu, in view of Chen in view of Kurupati teaches:
“The distributed computing system as described in claim 14 (Xu, in view of Chen in view of Kurupati teaches the limitations of the parent claim)”
Xu in view of Chen in view of Kurupati does not, but in related art, Zhang teaches	“wherein the neural network model is built at least in part by pruning one or more transactions from the first set of data that, based on a given threshold, cannot be discriminated from transactions in the second set of data (Zhang, Pg. 3-7, discloses a method and algorithm to iteratively process a neural network by pruning labels when necessary based on a threshold argument for noisy samples that cannot be discerned in the training set and determining if the model converges.  If this model converges, the resultant model is output)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Xu, Chen, Zhang, and Kurupati, to modify the neural network bot detection and mitigation system of Xu, Chen, and Kurupati to include the method to prune labeled samples as taught in Zhang.  The motivation to do so constitutes applying a known technique to known devices and/or method ready for improvement to yield predictable results.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/STEPHEN T GUNDRY/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435